Citation Nr: 0319259	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sinus disorder to 
include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1957 to April 
1961.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for sinusitis.     

The Board notes that the October 1998 rating decision also 
denied service connection for migraine headaches.  The 
veteran did not file a notice of disagreement with respect to 
this issue.   See 38 C.F.R. § 20.302 (2002).  Thus, this 
issue is not before the Board for appellate review.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  The VA 
regulations that implement the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

The veteran contends that he incurred a sinus disorder in 
service.  Service medical records show that upon entrance 
examination in May 1957, the veteran reported having 
sinusitis.  It was noted on the May 1957 report of medical 
history that the sinusitis was not considered disqualifying.  
Although the veteran reported having sinusitis upon entrance 
into service, this disorder was not "noted" upon entrance 
examination in May 1957 and examination of the sinuses and 
nose was normal.  However, service medical records show that 
in June 1957, the veteran complained of cold and sinus 
trouble.  In November 1959, the veteran again complained of 
cold and sinus trouble and he indicated that he has had 
sinusitis since arrival on the island.  An October 1960 
service medical record indicates that the veteran had cold 
and sinus trouble.  A March 1961 service medical record 
indicates that the veteran complained of a head cold, sinus 
congestion, and post nasal drip.  An April 1961 separation 
examination report indicates that examination of sinuses and 
nose was normal.  No sinus defects or disorders were noted.

The veteran has a current diagnosis of allergic rhinitis.  In 
his July 1998 VA treatment record, the veteran complained of 
chronic sinus congestion.  In his September 1998 VA treatment 
record, the veteran complained of post nasal drip and night 
time cough.  Allergic rhinitis was diagnosed and the veteran 
began treatment with medications.  In January 2001, the 
veteran reported that his sinuses were going crazy.  He was 
treated with medication.  Sinusitis was not, however, 
diagnosed at any time while the veteran was being treated and 
examined at the VA.

The Board finds that a VA medical opinion is necessary in 
order to determine if the veteran's current allergic rhinitis 
is at least as likely as not to be related to the veteran's 
period of service, specifically to "sinus" symptoms of 
which the veteran complained while he was in active service.  
Therefore, the Board finds that this issue should be remanded 
and the RO should schedule the veteran for a VA examination 
and obtain a medical opinion that will fully address the 
diagnosis and etiology of any upper respiratory disorder and 
whether such disorder, if any, is related to the "sinus" 
symptoms in service.  

Accordingly, this case is remanded for the following action: 

1.  The RO should schedule the veteran 
for a VA examination in order to 
determine the diagnosis and etiology of 
any chronic upper respiratory disorder.  
The examiner should specify all current 
diagnoses.  The examiner should render a 
medical opinion as to whether such 
disorder clearly and unmistakably pre-
existed service and if so, whether this 
disorder clearly and unmistakably did not 
increase in disability during service 
beyond natural progress.  The examiner 
should provide a medical opinion as to 
whether such disorder is at least as 
likely as not related to the symptoms 
during the veteran's period of service.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for sinus disorder to include 
sinusitis and rhinitis or any chronic 
upper respiratory disability found on 
examination.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



